Exhibit 10(b)-4

FOURTH AMENDMENT

OF

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated

Effective as of January 1, 2001)

WHEREAS, Ethan Allen Inc. (the “Company”) maintains The Ethan Allen Retirement
Savings Plan (the “Plan”); and

WHEREAS, further amendment of the Plan is now considered desirable;

NOW, THEREFORE, the Plan is hereby amended in the following particulars, all
effective as of January 1, 2003 unless otherwise specified:

1.          By adding the following new 11.3(e) to the Plan immediately after
paragraph 11.3(d) thereof:

(e)

For periods on and after January 1, 2003, minimum required distributions under
the Plan shall be governed by Supplement B to this Plan.”

2.

By substituting the following for the title of Supplement A of the Plan:

“SUPPLEMENT A

TO

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

 

(Top-Heavy)”

 

3.

By substituting the following for subsection A-l of Supplement A of the Plan:

 

“Application

 

A-1. This Supplement A to The Ethan Allen Retirement Savings Plan (the “Plan”)
shall be applicable on and after the date on which the Plan becomes Top-Heavy
(as described in subsection A-4).”

 



 



 

 

4.

By adding a new Supplement B to the Plan immediately after Supplement A

“SUPPLEMENT B

TO

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN .

(Required Minimum Distributions After 2002)

Application and Effective Date

 

B-l. This Supplement B to the Ethan Allen Retirement Savings Plan (the “Plan”)
shall apply with respect to required minimum distributions for calendar years
beginning with the 2003 calendar year.

 

 

 

Definitions

 

B-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement B.

 

 

 

General Rules

 

B-3. The following shall apply with respect to this Supplement B:

 

 

 

 

 

(a)          Precedence. The requirements of this Supplement B will take
precedence over any inconsistent provisions of the Plan.

 

 

 

 

 

(b)          Requirements Treasury of Regulations Incorporated. All
distributions required under this Supplement B will be determined and made in
accordance with the Treasury regulations under section 401(a)(9) of the Code.

 

 

 

 

 

(c)          TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Supplement B, distributions may be made under a designation
made before January 1, 1984, in accordance with section 242(b)(2)of the Tax
Equity and Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan
that relate to section 242(b)(2) of TEFRA .

 

 

 

Time and Manner of Distribution

 

B-4. The following provisions of this Supplement B shall apply with respect to
the time and manner of distributions.

 

 

 

 

 

(a)          Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

 

 

 

 

(b)          Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

 

 

 

 

 

2

 



 

 

 

 

 

(i)       If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained the age of 70½, if later.

 

 

 

 

 

(ii)     If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

 

 

 

 

(iii)    If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

 

 

 

 

(iv)    If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this subsection B-4, other
than paragraph B-4(b)(i), will apply as if the surviving spouse were the
Participant.

 

 

 

 

 

For purposes of this subsection B-4 and subsection B-6, unless paragraph
B-4(b)(iv) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If paragraph B-4(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under paragraph B-4(b)(i).

 

 

 

 

 

(c)          Forms of Distribution. Unless the Participant’s interest is
distributed in a single lump sum on or before the Required Beginning Date, as of
the first distribution calendar year distributions will be made in accordance
with the subsections B-5 and B-6 of this Supplement B.

 

 

 

Required Minimum Distributions During Participant’s Lifetime

 

B-5. The following rules shall apply under this Supplement B with respect to
required minimum distributions during a Participant’s lifetime:

 

 

 

 

 

 

3

 



 

 

 

 

 

(a)          Amount of Required Minimum Distribution for Each Distribution
Calendar Year. During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:

 

 

 

 

 

(i)       the quotient obtained by dividing the Participant’s Account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

 

 

 

 

(ii)     if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

 

 

 

 

(b)          Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this subsection B-5 beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

 

 

Required Minimum Distributions After Participant’s Death

 

B-6. The following provisions shall apply with respect to required minimum
distributions after a Participant’s death:

 

 

 

 

 

(a)          Death On or After Distributions Begin.

 

 

 

 

 

(i)       Participant Survived by designated beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant's designated beneficiary, determined as follows:

 

 

 

 

 

 

4

 



 

 

 

 

 

(1)      The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

 

 

 

 

(2)      If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

 

 

 

 

(3)      If the Participant’s surviving is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

 

 

 

 

(ii)     No designated beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

 

 

 

 

(b)          Death Before Date Distributions Begin

 

 

 

 

 

 

5

 



 

 

 

 

 

(i)       Participant Survived by designated beneficiary. If the Participant
dies before the date distributions begin and there is a designated beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in subsection B-6.

 

 

 

 

 

(ii)     No designated beneficiary. It the Participant dies before the dare
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

 

 

 

 

(iii)        Death of Surviving Spouse Before Distributions to Surviving Spouse
are Required to Begin. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under paragraph B-4(b)(i) this paragraph B-6(b)
will apply as if the surviving spouse were the Participant.

 

 

 

Special Rule

 

B-9. If the Participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in subsection B-4 of this Supplement B,
but the Participant’s entire interest will be distributed to the designated
beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death. If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary and the surviving spouse dies after
the Participant but before distributions to either the Participant or the
surviving spouse begin, this election will apply as if the surviving spouse were
the Participant.

 

 

 

Definitions

 

B-8.       Words and phrases defined in this subsection B-8 of Supplement B to
the Plan shall have that meaning when used in this Supplement B, unless the
context clearly indicates otherwise.

 

 

 

 

 

(a)          DESIGNATED BENEFICIARY means the individual who is designated as
the beneficiary under subsection 11.4 of the Plan and is the designated
beneficiary under section 401(a)(9) of the Code and section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

 

 

 

 

 

 

6

 



 

 

 

 

 

(b)          DISTRIBUTION CALENDAR YEAR means a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
Required Beginning Date. For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 2.2. The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s Required Beginning Date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s Required Beginning Date occurs, will be made on or before December
31 of that distribution calendar year.

 

 

 

 

 

(c)          LIFE EXPECTANCY means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

 

 

 

 

(d)          PARTICIPANT’S ACCOUNT BALANCE means the account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (Valuation Calendar Year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of the dates in the Valuation Calendar Year after the valuation date and
decreased by distributions made in the Valuation Calendar Year after the
valuation date. The account balance for the Valuation Calendar Year includes any
amounts rolled over or transferred to the Plan either in the Valuation Calendar
Year or in the distribution calendar year if distributed or transferred in the
Valuation Calendar Year.”

 

 

 

 

 

IN WITNESS WHEREOF, Ethan Allen Inc. has caused this amendment to be signed by
its duly authorized officer this 22nd day of December, 2003.

 

ETHAN ALLEN INC.

 

 

By: s/ James P. Kotowski
           James P. Kotowski

Its: Director Retirement Programs

 

 

 

7

 

 

 